DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 30 November 2020, which papers have been made of record.
Claims 1-11 and 20-26 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus for Adjusting a Pedestal Assembly for a Reactor.
The examiner notes that no method claims are currently pending.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-11, in the reply filed on 30 November 2020 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-11 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an axial assembly having a first portion” at line 6, and “a first portion of the axial adjustment assembly” at line 7.  It is unclear how many first portions the axial assembly includes.
Claims 2-11 and 20-26 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 6 recites “the third portion of the lateral adjustment assembly is a riser flange secured to the riser shaft.” The examiner notes that the preamble of claim 1 is directed to the alignment assembly, and comprises “an axial adjustment assembly.”  It is unclear from a review of the specification whether the riser flange is part of the alignment assembly, or whether these are structures of the riser shaft and drive shaft, recited only in the preamble and not actually portions of the structure required by the apparatus claimed in claim 1.
Claim 8 recites “an axial adjustment assembly” at line 2.  Claim 1, from which claim 8 depends, recites “an axial adjustment assembly” at line 6.  It is unclear how many axial adjustment assemblies are required in claim 8, and whether the axial adjustment assembly of claim 8 is the same as in claim 1.
Claim 8 recites the limitation "the adjustment assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that, for example, claim 5, recites a lateral adjustment assembly, such that the axial adjustment assembly is not the only adjustment assembly required by the pending claims.
Claim 9 recites “the concentric adjustment assembly includes: a riser flange at an end of a riser shaft that is not part of the concentric adjustment assembly.”  It is unclear how one having ordinary skill in the art would determine that a concentric adjustment assembly comprises an element “that is not part of the concentric adjustment assembly.”
Claim 21 recites the pronoun “its” at line 2.  It is difficult to determine to what previously recited claim element the pronoun refers.  Applicant could overcome this rejection by reciting the claim elements in their entirety each time they are to be recited.
Claim 23 recites the pronoun “its” at line 3.  It is difficult to determine to what previously recited claim element the pronoun refers.  Applicant could overcome this rejection by reciting the claim elements in their entirety each time they are to be recited.
Claim 25 recites “the axial adjustment assembly is removably secured between a riser flange and a drive flange.” The examiner notes that the preamble of claim 1 is directed to the alignment assembly, and comprises “an axial adjustment assembly.”  It is unclear from a review of the specification whether the riser flange and drive flange are part of the alignment assembly, or whether these are structures of the riser shaft and drive shaft, recited only in the preamble and not actually portions of the structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 8-9, 20, and 25
Claims 1-2, 4, 8-9, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication 2008/0187413 to Kondoh (hereinafter “Kondoh”)
Regarding claim 1, Kondoh discloses an alignment assembly (57) adapted to connect a riser shaft (51) of a pedestal assembly (see Fig. 2) to a drive shaft (shaft of motor M1), wherein the riser shaft (51) includes a longitudinal central riser axis (vertical axis through shaft 51; see Fig. 2) extending through the center of the riser shaft, and wherein the drive shaft (unnumbered shaft; see Fig. 2) includes a longitudinal central drive axis (vertical axis through shaft; see Fig. 2) extending through the center of the drive shaft, the alignment assembly comprising: an axial adjustment assembly (57) having a first portion (57a or M2), and wherein selective axial rotation of a first portion of the axial adjustment assembly changes the orientation of the riser axis with respect to the drive axis (vertical position may be adjusted using the elevating mechanism 57; see paragraphs [0043]-[0044]). Kondoh does not explicitly disclose that the first portion (57a) rotates, however one having ordinary skill in the art would reasonably understand that ball screws produce axial movement in response to a rotational movement.  Further, at least Fig. 2 appears to include a motor M2 (not described in the Specification) which are understood to include rotary movement.
Thus, Kondoh is at least understood to teach the limitations of claim 1.
Regarding claim 2, Kondoh teaches the limitations of claim 1, and further Kondoh teaches that the first portion (57a, M2) includes a non-uniform cross-sectional thickness
Regarding claim 4, Kondoh teaches the limitations of claim 1, and further Kondoh teaches that the axial adjustment assembly (57) defines an actuation recess adapted to removably receive a key therein (compare Fig. 2 and 9B).  Kondoh does not explicitly disclose that the assembly includes a recess, however one having ordinary skill in the art would reasonably understand that the unnumbered platform with the screw 57a is understood to have a recess or opening which allows the screw 57a to produce the relative axial motion.
Regarding claim 8, Kondoh teaches the limitations of claim 1, and further Kondoh teaches an axial adjustment assembly (57); and that the adjustment assembly is a concentric adjustment assembly (see Fig. 2; adjustment assembly 57 located around or concentric with shaft 51). The examiner notes that the term “concentric adjustment assembly” is not understood to be a term of art.
Regarding claim 9, Kondoh teaches the limitations of claim 8, and further Kondo teaches that the concentric adjustment assembly (57) includes: a riser flange (58) at an end of a riser shaft (51) that is not part of the concentric adjustment assembly (57). Element 58 is not illustrated at the terminal end of the riser shaft, however it does extend toward the end, and is thus construed and understood to be at an end.
Regarding claim 20, Kondoh teaches the limitations of claim 2, and further Kondoh teaches that the first portion (57a; M2) that includes the non-uniform cross-sectional thickness is a circular plate (both screw 57a and motor M2 are illustrated as circular, and can be construed as plate)
Regarding claim 25, Kondoh teaches the limitations of claim 1, and further Kondoh teaches that the axial adjustment assembly (57) is removably secured between a riser flange (58) and a drive flange (55; compare Fig. 2, with axial adjustment assembly, and Fig. 7B, without axial adjustment assembly).
Claims 3
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claim 2 above, and further in view of United States Patent 5,509,185 to Petkov (hereinafter “Petkov”).
Regarding claim 3, Kondoh teaches the limitations of claim 2, however Kondoh does not explicitly disclose that the axial adjustment assembly includes a cam surface on the first portion and a second portion.  However, it is known in the art of axial adjustment assemblies to provide cam surfaces.
For example, Petkov teaches an axial adjustment assembly (154; see Fig. 3) for controlled vertical movement of a tool relative a drive shaft (246; see Col. 9, lines 55-67). The adjustment assembly includes a first portion (208) which includes a cam surface (see Fig. 3) and a second portion (207), wherein selective axial rotation of the first portion (208) cams the cam surface of the first portion against the second portion (207; see Fig. 14) to change the vertical position of the tool.
It would have been obvious for one having ordinary skill in the art to modify the device taught by Kondoh to include a conventional axial adjustment assembly, such as the axial adjustment assembly taught by Petkov. (See MPEP(A)). The resulting apparatus would predictably adjust the vertical position of the riser shaft or another tool to which the assembly is connected, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that conventional mechanisms for vertical positioning would allow for vertical adjustment of between the respective shafts without interfering with the operation of the disclosure of Kondoh.
Thus, the combination of Kondoh and Petkov teaches the limitations of claim 3.
Claims 4-10, 20-24, and 26
Claims 4-10, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh as applied to claim 1 above, and further in view of United States Patent 4,629,219 to Balter (hereinafter “Balter”).
Regarding claim 4, Kondoh teaches the limitations of claim 1, however Kondoh does not explicitly disclose comprising a lateral adjustment assembly which changes the orientation of the riser axis with respect to the drive axis.
However, it is known in the art of adjusting devices for shafts to provide lateral adjustment assemblies. For example, Balter teaches such an adjustment mechanism. Balter teaches an adjustment device suitable for connecting structural members (22, 24) while allowing for vertical adjustment of the components relative to each other.  Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that movement of the respective portions change the orientation of an axis of a riser shaft (equivalent of 24) to an axis of a drive shaft (22; compare Figures 6-8).
It would have been obvious for one having ordinary skill in the art to modify the device taught by Kondoh to include a conventional adjustment assembly, such as the axial and lateral adjustment assembly taught by Balter. (See MPEP(A)). The resulting apparatus would predictably adjust the vertical position of the riser shaft or another tool to which the assembly is connected, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that conventional mechanisms for vertical positioning would allow for vertical adjustment of between the respective shafts without interfering with the operation of the disclosure of Kondoh.
Thus, the combination of Kondoh and Balter teaches the limitations of claim 5.
Regarding claim 6, the combination of Kondoh and Balter teaches the limitations of claim 5, and further Balter teaches that the third portion (72) of the lateral adjustment assembly (see Fig. 6) is a riser flange secured to the riser shaft (24), and that the axial adjustment assembly (see Fig. 6) is connected to the riser flange (axial adjustment assembly shown in Fig. 6 offers both axial and lateral adjustment, both connected to riser flange).
Regarding claim 7, the combination of Kondoh and Balter teaches the limitations of claim 5, and further Balter teaches that that the adjustment assembly (see Fig. 6) includes a shaft (90) disposed in a channel defined by the riser flange (left side of 14; see Fig. 6), and that rotation of the shaft (90) actuates lateral movement of the riser flange (Col. 3, line 68 – Col. 4, line 8).  Balter does not explicitly disclose 
Thus, the  combination of Kondoh and Balter teaches the limitations of claim 7.
Regarding claim 8, the combination of Kondoh teaches the limitations of claim 1, and further Kondoh teaches an axial adjustment assembly (57).
Balter teaches such an adjustment mechanism. Balter teaches an adjustment device suitable for connecting structural members (22, 24) while allowing for vertical adjustment of the components relative to each other.  Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that movement of the respective portions change the orientation of an axis of a riser shaft (equivalent of 24) to an axis of a drive shaft (22; compare Figures 6-8).  Balter teaches that the components of the adjustment assembly may be concentric (see Fig. 6).
It would have been obvious for one having ordinary skill in the art to modify the device taught by Kondoh to include a conventional adjustment assembly, such as the axial lateral adjustment assembly having concentric components, as taught by Balter. (See MPEP(A)). The resulting apparatus would predictably adjust the vertical position of the riser shaft or another tool to which the assembly is connected, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that conventional mechanisms for vertical positioning would allow for vertical adjustment of between the respective shafts without interfering with the operation of the disclosure of Kondoh.
Thus, the combination of Kondoh and Balter teaches the limitations of claim 8.
Regarding claim 9, the combination of Kondoh and Balter teaches the limitations of claim 8, and further Balter teaches that the concentric adjustment assembly includes: a riser flange (14) at an end of the riser shaft (24) that is not part of the concentric adjustment assembly (see Fig. 6).
Regarding claim 10, the combination of Kondoh and Balter teaches the limitations of claim 8, and further Balter teaches that the axial adjustment assembly includes: three generally circular plates abutting one another (66, 44, 72).
Regarding claim 20, Kondoh teaches the limitations of claim 2.
Balter teaches such an adjustment mechanism. Balter teaches an adjustment device suitable for connecting structural members (22, 24) while allowing for vertical adjustment of the components relative to each other.  Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that movement of the respective portions change the orientation of an axis of a riser shaft (equivalent of 24) to an axis of a drive shaft (22; compare Figures 6-8).  The first portion (44) is shown to have a non-uniform cross sectional thickness, and is a circular plate (see Fig. 6).
It would have been obvious for one having ordinary skill in the art to modify the device taught by Kondoh to include a conventional adjustment assembly, such as the axial lateral adjustment assembly having concentric components, as taught by Balter. (See MPEP(A)). The resulting apparatus would predictably adjust the vertical position of the riser shaft or another tool to which the assembly is connected, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that conventional mechanisms for vertical positioning would allow for vertical adjustment of between the respective shafts without interfering with the operation of the disclosure of Kondoh.
Thus, the combination of Kondoh and Balter teaches the limitations of claim 20.
Regarding claim 21, the combination of Kondoh and Balter teaches the limitations of claim 20, and further Balter teaches that rotation of the circular plate (44) about the longitudinal central drive axis causes the alignment assembly to change its angular position relative to a plate (compare Figures 6, 7, 8, plate or structure above shaft 24 will have a different position; plate equivalent of wafer W location in Kondoh).
Regarding claim 22, the combination of Kondoh and Balter teaches the limitations of claim 20, and further Kondoh teaches that the circular plate (equivalent adjustment mechanism 57) is beneath the plate (5).
Regarding claim 23, the combination of Kondoh and Balter teaches the limitations of claim 20, and further Balter teaches that rotation of the circular plate (44) about the longitudinal central drive axis causes the alignment assembly to change its angular position relative to a processing chamber (compare Figs. 6, 7, 8; chamber equivalent of chamber 20, not numbered in Fig. 2 of Kondoh).
Regarding claim 24, the combination of Kondoh and Balter teaches the limitations of claim 23, and further Kondoh teaches that the circular plate (equivalent adjustment mechanism 57) is beneath the processing chamber (see Fig. 2, adjustment mechanism below chamber).
Regarding claim 26, Kondoh teaches the limitations of claim 1, however Kondoh does not explicitly disclose that the axial adjustment assembly defines a series of actuation recesses adapted to effectuate application of torque to rotate a portion of the axial adjustment assembly.
However, it is known in the art of adjusting devices for to provide axial adjustment assembly actuations through recesses. For example, Balter teaches such an adjustment mechanism. Balter teaches an adjustment device suitable for connecting structural members (22, 24) while allowing for vertical adjustment of the components relative to each other.  Balter teaches that the adjustment device may include a first portion (44) and a third portion (72), such that movement of the respective portions change the orientation of an axis of a riser shaft (equivalent of 24) to an axis of a drive shaft (22; compare Figures 6-8).  Balter teaches apertures through portions 12, 14, 42, and 64 for actuators 62 and 90 to pass through, effectuating rotation of the adjustment mechanism (Col. 3, line 68 – Col. 4, line 8).
It would have been obvious for one having ordinary skill in the art to modify the device taught by Kondoh to include a conventional adjustment assembly, such as the axial and lateral adjustment assembly taught by Balter. (See MPEP(A)). The resulting apparatus would predictably adjust the vertical position of the riser shaft or another tool to which the assembly is connected, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that conventional mechanisms for vertical positioning would allow for vertical adjustment of between the respective shafts without interfering with the operation of the disclosure of Kondoh.  Further, the actuators (62, 90) allow for desirable location of the adjustment assembly in a predictable manner.
Thus, the combination of Kondoh and Balter teaches the limitations of claim 26.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the prior art of record does not explicitly disclose that the axial adjustment assembly further includes “measurement indicia having a series of spaced apart lines with an upper portion disposed on an upper plate, a middle portion disposed on a middle plate, and a lower portion disposed on a lower plate,” in combination with the remaining limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to pedestal positioning assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/14/2021